Title: Saturday. March 14.
From: Adams, John
To: 


       I have omitted inserting the Occurrences of this Week, on Account of the Hurry and Confusion, We have been in. Tuesday We spied a Sail, and gave her Chase. We soon came up with her, but as We had bore directly down upon her, she had not seen our broadside, and knew not her i.e. our Force. She was a Letter of Mark with 14 Guns, 8 Nines and 6 sixes. She fired upon Us, and one of her shot went thro our Mizen Yard. I happened to be upon the Quarter deck, and in the Direction from the Ship to the Yard so that the Ball went directly over my Head. We, upon this, turned our broadside which the instant she saw she struck. Captn. Tucker very prudently, ordered his officers not to fire.
       The Prize is the Ship Martha, Captn. McIntosh from London to New York, loaded with a Cargo of great Value. The Captn. told me that Seventy thousand Pounds sterling was insured upon her at Lloyds, and that She was worth 80 thousands.
       The Captain is very much of a Gentleman. There are two Gentle­men with him Passengers, the one Mr. R. Gault, the other Mr. Wallace of N. York. Two young Jews were on board.
       That and the next day was spent in dispatching the Prize, under the Command of the 3d Lt. Mr. Welch to Boston.
       After that We fell in Chase of another Vessell, and overtaking her, found her to be a french Snow, from Bourdeaux to Miquelon.
       We then saw another Vessell, chased and came up with her which proved to be a French Brig from Marseilles to Nantes. This last cost Us very dear. Mr. Barrons our 1st. Lt. attempting to fire a Gun, as a signal to the Brig, the Gun burst, and tore the right Leg of this excellent Officer, in Pieces, so that the Dr. was obliged to amputate it, just below the Knee.
       I was present at this affecting Scaene and held Mr. Barron in my Arms while the Doctor put on the Turnequett and cutt off the Limb.
       Mr. Barrons bore it with great Fortitude and Magnanimity—thought he should die, and frequently intreated me, to take Care of his Family. He had an helpless Family he said, and begged that I would take Care of his Children. I promised him, that by the first Letters I should write to America, I would earnestly recommend his Children to the Care of the Public, as well as of Individuals. I cannot but think the Fall of this Officer, a great Loss to the united States.... His Prudence, his Moderation, his Attention, his Zeal, were Qualities much wanted in our Navy. He is by Birth a Virginian.
      